                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MICKEY MASON, #R04326,                               )
                                                         )
                  Plaintiff,                             )
                                                         )
    vs.                                                  )           Case No. 18ícv–02029íNJR
                                                         )
    C/O FREEMAN,                                         )
    JOHN DOE 1,                                          )
    J. SNELL,                                            )
    SGT. FITZGERALD,                                     )
    SUSAN HILL,                                          )
    JOHN DOE 2,                                          )
    MAJOR MUELLER, and                                   )
    JACQUELINE LASHBROOK,                                )
                                                         )
                 Defendants.                             )

                                MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          Plaintiff Mickey Mason, an inmate in the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges that he was subjected to unconstitutional conditions of confinement in Menard’s North 2

Segregated Cell House (3 Gallery) when the heat malfunctioned for two months in December 2017

and January 2018. (Doc. 1, pp. 1-14). He brings an Eighth Amendment claim against the

defendants. Id. Plaintiff seeks declaratory judgment, monetary damages, and unspecified

injunctive relief. 1 (Doc. 1, pp. 8-9).




1
 Plaintiff characterizes this action as a “Complaint for Money Damages and Injunctive Relief” but does
not indicate what, if any, injunctive relief he seeks. (Doc. 1, pp. 1, 8-9). The Court interprets this request as
one for relief at the close of the case. Warden Jacqueline Lashbrook shall remain named in this action in
her official capacity for purposes of carrying out any injunctive relief that is ordered.
                                                       1
       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       According to the allegations in the Complaint, the heat malfunctioned in Menard’s North

2 Cell House (3 Gallery) for six weeks in December 2017 and January 2018. (Doc. 1, pp. 1-14).

As outside temperatures plummeted well below freezing, ice formed on the windows of the cell

house. Officers wore jackets and hats while working inside the prison. Plaintiff describes the

conditions as “unbearably cold.” (Doc. 1, p. 7). He submitted numerous written and verbal

complaints to the defendants. (Doc. 1, pp. 5-8). Plaintiff informed them that the conditions caused

sleepless nights, a sore throat, a cold, and a fever. He requested additional bedding, appropriate

clothing, or a cell transfer. The defendants responded with laughter, instructions to purchase

blankets, and assurances that nothing could be done. Plaintiff’s related grievances, including

emergency grievances, were ignored or denied. Id.

                                           Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated counts:

       Count 1:       Eighth Amendment claim against Defendants for subjecting
                      Plaintiff to unconstitutional conditions of confinement in Menard’s
                      North 2 Cell House (3 Gallery) in December 2017 and January 2018.



                                                  2
        Count 2:          Fourteenth Amendment due process claim against Defendants for
                          ignoring or denying Plaintiff’s grievances addressing the
                          unconstitutional conditions of his confinement in Menard’s North 2
                          Cell House (3 Gallery) in December 2017 and January 2018.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 2

                                                    Count 1

        The Eighth Amendment prohibits cruel and unusual punishment of prisoners. U.S. CONST.

amend. VIII. Prison officials violate the Eighth Amendment when they demonstrate deliberate

indifference to adverse conditions that deny prisoners “the minimal civilized measure of life’s

necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). The Seventh Circuit has identified

adequate shelter and heat as two of life’s necessities. Haywood v. Hathaway, 842 F.3d 1026 (7th

Cir. 2016); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006); Dixon v. Godinez, 114 F.3d 640,

643 (7th Cir. 1997). The frigid conditions described in the Complaint are sufficiently serious to

support an Eighth Amendment claim against Defendants, who all responded to Plaintiff’s verbal

and written complaints about the frigid conditions with deliberate inaction. Olson v. Morgan, 750

F.3d 708 (7th Cir. 2014) (Eighth Amendment can only be violated through deliberate action or

inaction). Accordingly, Count 1 survives screening against the individual Defendants.

                                                    Count 2

        The alleged mishandling or Plaintiff’s grievances supports no independent Fourteenth

Amendment claim. Prison grievance procedures are not constitutionally mandated and do not



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
implicate the Due Process Clause per se. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011).

Count 2 shall therefore be dismissed with prejudice for failure to state a claim.

                             Identification of Unknown Defendants

       Plaintiff shall be allowed to proceed with Count 1 against the unknown individuals

identified generically as “John Doe 1” (first shift gallery officer) and “John Doe 2” (lieutenant).

See Rodriguez, 577 F.3d at 832 (prisoner should have the opportunity to engage in limited

discovery to ascertain the identity of those defendants). However, John Doe 1 and John Doe 2

must be identified with particularity before service of the Complaint can be made on them. In this

case, Warden Lashbrook is already named as a defendant in her official capacity (as well as her

individual capacity), and the warden shall be responsible for responding to discovery aimed at

identifying these unknown defendants. Guidelines for discovery will be set by the United States

Magistrate Judge. Once the names of Defendants John Doe 1 and 2 are discovered, Plaintiff shall

file a motion to substitute each newly identified defendant in place of the generic designations in

the case caption and throughout the Complaint.

                                            Disposition

       IT IS HEREBY ORDERED that COUNT 1 survives screening against all defendants in

their individual capacities. The only official capacity claim to survive screening is COUNT 1

against Defendant JACQUELINE LASHBROOK, who shall be responsible for carrying out any

injunctive relief that is ordered and responding to discovery aimed at identifying the unknown

defendants with particularity.

       IT IS FURTHER ORDERED that COUNT 2 is DISMISSED with prejudice against the

defendants for failure to state a clam upon which relief may be granted.




                                                 4
       IT IS ORDERED that the Clerk of Court shall prepare for Defendants FREEMAN,

SNELL, FITZGERALD, HILL, MUELLER, LASHBROOK, JOHN DOE 1 (once

identified), and JOHN DOE 2 (once identified): (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

        Service shall not be made on Defendants John Doe 1 and 2 until Plaintiff has identified

them by name in a motion for substitution of parties. Plaintiff is ADVISED that it is Plaintiff’s

responsibility to provide the Court with the names and service addresses for these individuals.

       IT IS ORDERED that, if Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work address,

or, if not known, Defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings, including a plan for discovery aimed at identifying the



                                                5
unknown defendants with particularity. Further, this entire matter is REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, even though his application to proceed in forma pauperis was granted.

See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 10, 2019

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge




                                                 6
                                      Notice to Plaintiff

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the
defendants will enter their appearance and file an Answer to your complaint. It will likely
take at least 60 days from the date of this Order to receive the defendants’ Answers, but it is
entirely possible that it will take 90 days or more. When all of the defendants have filed
answers, the Court will enter a Scheduling Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has appeared
for the defendants before filing any motions, in order to give the defendants notice and an
opportunity to respond to those motions. Motions filed before defendants’ counsel has filed
an appearance will generally be denied as premature. Plaintiff need not submit any evidence
at this time, unless otherwise directed by the Court.




                                              7
